Citation Nr: 1824869	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right below-the-knee amputation.


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1989 to November 1990 and then in the California Army National Guard from March 1994 to October 1996.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Oakland, California Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded this case in May 2016 to verify the Veteran's periods of active duty service during his time in the California Army National Guard. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, this claim must be remanded for additional development. 

Under applicable VA law, service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  For VA purposes, active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which an individual is disabled from a disease or injury incurred in the line of duty or any period of inactive duty for training (INACDUTRA) where an individual is disabled from an injury incurred in the line of duty.  38 U.S.C. § 101(24); 38 C.F.R. §3.6(a).  

The Veteran asserts that on October 17, 1995, he sustained an injury to his right leg during a motor vehicle accident that took place when he was in transit on orders to report to California Military Academy.  The evidence of record shows that the Veteran served in the California Army National Guard from March 1994 to October 1996; however, there are no official documents in the claims file confirming the dates of any ACDUTRA or INACDUTRA service.  

In accordance with the May 2016 remand, VA made multiple requests for records from the California Army National Guard to verify the Veteran's periods of qualifying service.  In October 2016, VA received a letter from the California Army National Guard enclosing only one document pertaining to the Veteran that verified the Veteran's discharge from the California Army National Guard in October 1996.  In January 2017 and April 2017, VA made additional requests for documents from the California Army National Guard, specifically pertaining to the Veteran's duty status in October 1995; and, in June 2017, VA requested records from the Defense Finance and Accounting Services.  By August 2017, VA did not receive any responses to its inquiries.  VA issued a letter notifying the Veteran that the records could not be obtained, but it did not issue a Formal Finding of Unavailability as required by the May 2016 remand directives.  

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.159(c) (2017).  This includes a duty to make reasonable efforts to assist a Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  In that regard, VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2).  Pursuant to VA's duty to assist, a remand is necessary to make additional attempts to obtain verification of the Veteran's duty status in October 1995 or, at minimum, to obtain a response from the relevant sources that the requested documents are not available.  

Moreover, a remand is required to ensure substantial compliance with the Board's prior remand directives and, specifically, to issue a formal finding of unavailability if the required records cannot be obtained.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Accordingly, the case is REMANDED for the following action:

1.  To the extent possible, contact all appropriate sources to request any available personnel records for the Veteran showing his periods of ACDUTRA and INACDUTRA between March 1994 and October 1996, to specifically include any orders for October 1995 regarding travel to the California Military Academy.  

All efforts to obtain this information should be fully documented.

If VA determines that these records are unavailable or do not exist, issue a formal finding of unavailability, notify the Veteran, and allow him the opportunity to submit any records in his possession. 

2.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought is denied, furnish to the Veteran and his representative, if applicable, an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




